      Case 3:18-cv-00868-GLS-DEP Document 10 Filed 10/02/18 Page 1 of 1



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 JOSH WITHERS                                   NOTICE OF
                                                SETTLEMENT
          Plaintiff,                            DISMISSAL OF CIVIL
                                                ACTION WITH
                                                PREJUDICE (FRCP
                                                41(a)(1)(A)(i))
                   v.
                                                Case No.: 3:18-cv-00868-
                                                GLS-DEP
 WBNG TELEVISION, INC.

          Defendant.




         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff Josh Withers hereby gives notice that the case has been settled and the

above-captioned action is voluntarily dismissed, with prejudice.

 /s/Richard Liebowitz
 Richard P. Liebowitz
 Liebowitz Law Firm, PLLC
 11 Sunrise Plaza, Suite 305
 Valley Stream, NY 11580
 Tel: (516) 233-1660
 RL@LiebowitzLawFirm.com

 Dated: October 2, 2018

 Attorneys for Plaintiff Josh
 Withers
